COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Team Industrial Services, Inc. v. Kelli Most, Individually and as
                           Personal Representative of the Estate of Jesse Henson

Appellate case number:     01-22-00313-CV

Trial court case number: 18-DCV-256883

Trial court:               268th District Court of Fort Bend County

        On May 25, 2022, the Fort Bend District Clerk filed seven volumes of clerk’s record and
one supplemental volume of clerk’s record that are sealed. The Court sent two letters to the parties,
acknowledging receipt of the clerk’s record and the supplemental clerk’s record. The letter
concerning the seven volumes of clerk’s record merely stated that the clerk’s record had been filed
and advised of upcoming deadlines. The letter acknowledging receipt of the supplemental clerk’s
record, referenced this volume as “the certified SEALED clerk’s record,” and advised that the
clerk’s office would not release sealed volumes without an order from the trial court specifying
who can have access to the record. The sealed volume contains three trial court orders sealing
three responses to a no-evidence motion for summary judgment.
        On June 2, 2022, appellants filed an unopposed motion to unseal the clerk’s record.
Because the supplemental volume of clerk’s record is the only volume sealed, we understand
appellants’ motion to request unsealing of that volume only. Appellants have attached to their
motion a copy of a trial court order, signed on April 4, 2022, granting the intervenor Endurance
American Insurance Company’s request to unseal the court records and unsealed listed documents
for the purpose of providing Endurance with access to the specified documents. Appellants want
this Court to unseal the entire supplemental volume of clerk’s record.
        “A court that issues a sealing order retains continuing jurisdiction to enforce, alter, or
vacate that order.” TEX. R. CIV. P. 76a(7). Accordingly, we abate the appeal and remand to the
trial court to hold a hearing to consider appellants’ request to unseal the supplemental volume of
clerk’s record. A supplemental clerk’s record shall be filed within 30 days of the date of this
order, containing the trial court’s ruling on appellants’ request to unseal the supplemental sealed
volume of clerk’s record. The Court may reinstate the appeal on the active docket on its own
motion or the motion of any party.
       It is so ORDERED.
Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: June 7, 2022